Case 1:18-cr-00578-AJN Document 51-2 Filed 04/08/20 Page 1 of 18

4/8/2020 Gerard Scparta Inmate Register No. 85546-054

From: Michael Utilla, Esq. <utillalaw@aol.com>
To: BUF/ExecAssistant <BUF/ExecAssistant@bop.gov>
Cc: joemurejr <joemurejr@aol.com>
Subject: Gerard Scparta Inmate Register No. 85546-054
Date: Mon, Apr 6, 2020 6:38 pm
Attachments: JM LetterheadSCPARTA.pdf (67K), SCPARTAEX.pdf (270K)

 

 

Dear Sir or Madam,

Please find enclosed an urgent request concerning the COVID-19 virus on behalf of Gerard Scparta, one of your inmates at
FCI Butner Medium.

Thank you for your prompt attention to this matter.

Best regards,

Michael Utilla, Esq.

26 Court Street, Suite 2601
Brooklyn, New York 11242
Phone (718) 852-8400
Facsimile (718) 629-1359

We intend the information in this e-mail to reach the addressee exclusively. This e-mail may contain privileged or otherwise confidential information It should not be copied or ;
forwarded to unauthorized persons. If you receive this e-mail in error, please delete it without copying or forwarding it, and notify us by reply e-mail so we can correct our records.

IRS CIRCULAR 230 DISCLOSURE: Pursuant to Treasury Regulations, any tax advice contained in any e-mail communication is not intended or written to be used, and cannot be used
or relied upon by you or any other person, for the purpose of (i) avoiding penalties under the Internal Revenue Code, or (ii) promoting, marketing or recommending to another party any
tax advice addressed therein.

4/1
https://mail.aol.com/webmail-std/en-us/PrintMessage
Case 1:18-cr-00578-AJN Document 51-2 Filed 04/08/20 Page 2 of 18

JOSEPH MUREJR & ASSOCIATES
26 Court Street * Suite 2601 * Brooklyn, NY 11242 « 718.852.9100

April 6, 2020
FCI Butner Medium I
Old NC Highway 75
Butner, North Carolina 27509
VIA EMAIL (BUF/ExecAssistant(@bop.gov)
VIA FACSIMILE (919) 575-2091

RE: Gerard Scparta
Inmate Register No. 85546-054

Dear Sir or Madam,
Please be advised our offices represent the above referenced inmate.

Gerard Scparta is currently serving the remainder of his sentence at FCI Butner Medium I
(“FCI Butner”) and is scheduled for release from BOP custody later this year on December 28,
2020. Consistent with 18 USC § 3624(c)(2), Mr. Scparta is scheduled for a transfer to a halfway

house in the near future and then ultimately to a period of home confinement!.

We write to request an emergency housing adjustment for purposes of allowing Mr.
Scparta to serve the remainder of his sentence on home confinement in light of the significant
risk of COVID — 19 infection including its recent spread within federal and state prison facilities.

As of April 6, 2020, the new strain of coronavirus which causes COVID-19 has infected
over 1,309,439 people leading to at least 72,638 deaths worldwide with the United States now
leading the world with 347,003 confirmed cases and 10,335 deaths’.

On March 11, 2020, the World Health Organization officially classified COVID-19 as a
pandemic’. North Carolina Governor Roy Cooper declared a State of Emergency on March 10,

 

BOP policy requires prisoners to be placed “in home confinement for the shorter of 10 percent
of the term of imprisonment of that prisoner or 6 months.” see also BOP Operations
Memorandum 001-2019, “Home Confinement under the First Step Act”, 4/4/2019
(https://www.bop.gov/policy/om/001-2019.pdf).

? Foxnews.com (continuously updated).

3 WHO Characterizes COVID-19 as a Pandemic, World Health Organization (March 11, 2020)
at https://bit.ly/2W8dwpS.
Case 1:18-cr-00578-AJN Document 51-2 Filed 04/08/20 Page 3 of 18

2020*. President Trump declared a State of Emergency for the Nation on March 13, 2020°. The

town of Butner, North Carolina issued a state of emergency declaration on March 23, 2020 in
response to the COVID-19 pandemic’®.

As of today’s date, there are 2,870 positive cases in North Carolina with 33 deaths’. A
team of epidemiologists and data scientists from North Carolina’s top universities and research
institutions has now released new models forecasting a large spike in COVID-19 cases across the
state with the three independent models using composite estimates indicating roughly 750,000
people being infected by the novel coronavirus in the State by June 1, 2020.8 Likewise, these
models also show North Carolina’s hospitals will become overwhelmed by COVID-19 in the
absence of social distancing measures’.

The CDC has now recommended that “for the next 8 weeks, organizers cancel or
postpone in-person events that consist of 50 people or more throughout the U.S.”!° With
confirmed cases in North Carolina that indicate accelerating community spread, every necessary
action to protect vulnerable individuals as well as the community at large must be taken. This
mandates following the CDC’s guidance that individuals at higher risk of contracting COVID-19
take immediate preventative actions including avoiding crowded areas and staying home as
much as possible. This includes, without limitation, individuals with chronic medical conditions
such as Gerard Scparta. As Mr. Scparta’s physician has confirmed in the enclosed letter, he
suffers from high blood pressure — a condition which we are advised necessitated the BOP’s
incorporation of two additional medications into his regimen in the last week.

It is axiomatic that conditions at FCI Butner create an ideal environment for the
transmission of contagious disease!!. According to public health experts, incarcerated individuals
“are at special risk of infection, given their living situations,” and “may also be less able to
participate in proactive measures to keep themselves safe” making “infection control
challenging in these settings.”'

 

4 Governor.nc.gov/news/governor-cooper-declares-state-emergency-respond-coronavirus-covid-
19

5 Whitehouse. gov/presidential-actions/proclamation-declaring-national-emergency-concerning-
novel-coronavirus-disease-covid-19-outbreak.

6 Butnercreedmoornews.com/stories/granville-butner-creedmoor-under-state-of-
emergency,204439

7 Nedhhs.gov/divisions/public-health/covid19/covid-19-nc-case-count

8 Portcitydaily.com/local-news/2020/04/06/new-covid-19-model-750000-possible-cases-
restrictions-might-be-needed-for-two-months

° Abcl 1.com/coronavirus-nc-cases-covid-19/6081002/

10 Interim Guidance for Coronavirus Disease 2019 (COVID-19)”, CDC (March 15, 2020) at
https://www.cdc.gov/coronavirus/2019-ncov/index.html.

'! Joseph A. Bick (2007). Infection Control in Jails and Prisons. Clinical Infectious Diseases
45(8):1047-1055, at https://doi.org/10.1086/521910.

'2 Achieving A Fair And Effective COVID-19 Response: An Open Letter to Vice-President
Mike Pence, and Other Federal, State, and Local Leaders from Public Health and Legal Experts
in the United States,” (March 2, 2020), at https://bit.ly/2W9V60S.
Case 1:18-cr-00578-AJN Document 51-2 Filed 04/08/20 Page 4 of 18

The current pandemic caused by the spread of COVID-19 gives rise to serious concerns
for individuals with chronic medical conditions such as Mr. Scparta inasmuch as COVID-19 not
only spreads “between people who are in close contact with one another (within about 6 feet)
through respiratory droplets produced when an infected person coughs or sneezes’! but also
through talking or merely breathing!*. Moreover, individuals who have contracted the virus may
not show symptoms for 10-12 days yet remain contagious during that time — able to infect others
with whom they interact. This asymptomatic transmission makes the COVID-19 virus
particularly dangerous as its carriers are often unaware of their own infection.

Furthermore, “coronavirus demonstrates high robustness and a strong capability to
survive outside the body and can remain infectious for up to 60 minutes after aerosolization.”
Thus, the rapid spread of COVID-19 can result from fomites (objects or material that are likely
to carry infections) such as food trays, bathroom taps and clothes!>.

The conditions for residents of Butner create a grave risk of exposure to COVID-19
inasmuch as the FCI houses 651 residents in close proximity to others, another 279 housed
nearby at the camp along with a corresponding number of staff members moving in and out of
both facilities on a daily basis as well as back and forth into the local community.

At FCI Butner Mr. Scparta is necessarily compelled to have close proximity interactions
with numerous residents as well as staff members on a daily basis, thereby increasing his risk of
being infected or infecting others if he were to become infected. As with all BOP facilities,
inmates are not provided access to alcohol-based hand sanitizer which is currently the most
effective way to kill the virus and sanitize hands and surfaces.

It is for this reason that we request Mr. Scparta be allowed to serve the remainder of his
sentence ending this year on home confinement. Home confinement promotes social distancing
which is the primary means to save lives by reducing transmission of this deadly pathogen. By
permitting Mr. Scparta to move to home confinement, the risk that he will get the virus from
other inmates — as well as the risk that other inmates might get it from him - will be entirely

eliminated.

It also bears emphasis that Mr. Scparta is a prime candidate for this type of placement
change. The instant offense to which he plead guilty was his first and only offense in his life.
Indeed, Scparta had been a decorated New York City Police Officer for over a decade. Of
additional relevance, he subsequently participated in rescue, recovery and cleanup operations at
the World Trade Center site throughout the month of September 2011.

Upon information and belief, Mr. Scparta has an unblemished record in prison. Prior to

 

13 Coronavirus disease 2019 (COVID-19) and you”, CDC (March 15, 2020), at
https://www.cdc.gov/coro-navirus/2019-ncov/downloads/2019-ncov-factsheet.pdf

'4 Cnn.com/2020/04/02/health/aerosol-coronavirus-spread-white-house-letter/index.html

15 Indirect Virus Transmission in Cluster of COVID-19 Cases, Wenzhou, China, 2020”,
Emerging Infectious Diseases, 3/12/20, Volume 26, Number 6-June 2020, CDC (March 15,
2020), at https://wwwnc.cde.gov/eid/article/26/6/20-0412_article.
Case 1:18-cr-00578-AJN Document 51-2 Filed 04/08/20 Page 5 of 18

his current incarceration he spent over a year under the supervision of the Pretrial Services
Department without incident.

We respectfully submit that the totality of these circumstances reflect Mr. Scparta’s great
level of respect and responsibility which militates in favor of the requested housing adjustment.
Indeed, Mr. Scparta is willing to implement any additional measures deemed necessary to
reassure the Bureau of Prisons of his whereabouts and compliance with the remainder of his
sentence including wearing an ankle monitor at all times.

We believe that the requested relief represents an appropriate and humane approach to
dealing with a pandemic and national emergency of this magnitude. In the absence of same, Mr.
Scparta’s remaining eight months of BOP custody — which would have necessarily included
residency in a halfway house as well as a period home confinement — could potentially serve as

death sentence given the existence of his chronic health ailment.

Thank you for your time and consideration of this matter.

Respectfully Submitted,

Josep Mure, Jr.

Joseph Mure, Jr., Esq.
 

Case 1:18-cr-00578-AJN Document 51-2 Filed 04/08/20 Page 6 of 18

   

plier Youtoatoy.
A TyStal Rum: | ean for] Sta
Healthcare —— eeoncrpealinhesithea com
04/06/2020

To Whom !t May Concern:

This Istter is written at the request and with the permission of the patient, Gerard Separta
. He is currently under my primary medical care. Given recent concerns with
-19 pandemic and due to his hypertension and other medical conditions, patient is at high

risk for COVID. :

if you require additional information please coniact the office.

Sincerely,

ra A. Nicoll MD
Case 1:18-cr-00578-AJN Document 51-2 Filed 04/08/20 Page 7 of 18

26 COURT STREET

SUITE 2601

BROOKLYN, NEW YORK 11242 THE LAW OFFICES OF
PHONE (718) 852-9100

FACSIMILE (718) 629-1359 JOSEPH MURE, m4

 

ax

 

 

To: FCI Butner Medium | Fax: (919) 575-5023
From: Joseph Mure, Jr., Esq. Date: April 6, 2020
RE: Gerard Scparta Pages: 6

Inmate Register No. 85546-054

 

cc:

 

11 Urgent (1) ForReview ([)] Please Comment LC Please Reply [| Please Recycle

 

Comments:

Thank you for your consideration in this matter.

IRS CIRCULAR 230 DISCLOSURE: Pursuant to Treasury Regulations, any tax advice
contained in any facsimile communication is not intended or written to be used, and
cannot be used or relied upon by you or any other person, for the purpose of (i) avoiding
penalties under the Internal Revenue Code, or (ii) promoting, marketing or
recommending to another party any tax advice addressed therein.
Case 1:18-cr-00578-AJN Document 51-2 Filed 04/08/20 Page 8 of 18

JOSEPH MUREJR & ASSOCIATES
26 Court Street * Suite 2601 * Brooklyn, NY 11242 « 718.852.9100

April 6, 2020
FCI Butner Medium I
Old NC Highway 75
Butner, North Carolina 27509
VIA EMAIL (BUF/ExecAssistant@bop.gov)
VIA FACSIMILE (919) 575-2091

RE: Gerard Scparta
Inmate Register No. 85546-054

Dear Sir or Madam,
Please be advised our offices represent the above referenced inmate.

Gerard Scparta is currently serving the remainder of his sentence at FCI Butner Medium I
(“FCI Butner’’) and is scheduled for release from BOP custody later this year on December 28,
2020. Consistent with 18 USC § 3624(c)(2), Mr. Scparta is scheduled for a transfer to a halfway

house in the near future and then ultimately to a period of home confinement!.

We write to request an emergency housing adjustment for purposes of allowing Mr.
Scparta to serve the remainder of his sentence on home confinement in light of the significant
risk of COVID — 19 infection including its recent spread within federal and state prison facilities.

As of April 6, 2020, the new strain of coronavirus which causes COVID-19 has infected
over 1,309,439 people leading to at least 72,638 deaths worldwide with the United States now
leading the world with 347,003 confirmed cases and 10,335 deaths”.

On March 11, 2020, the World Health Organization officially classified COVID-19 as a
pandemic?. North Carolina Governor Roy Cooper declared a State of Emergency on March 10,

 

1 BOP policy requires prisoners to be placed “in home confinement for the shorter of 10 percent
of the term of imprisonment of that prisoner or 6 months.” see also BOP Operations
Memorandum 001-2019, “Home Confinement under the First Step Act”, 4/4/2019
(https://www.bop.gov/policy/om/001-2019.pdf).

2 Foxnews.com (continuously updated).

3 WHO Characterizes COVID-19 as a Pandemic, World Health Organization (March 11, 2020)
at https://bit.ly/2 W8dwpS.
Case 1:18-cr-00578-AJN Document 51-2 Filed 04/08/20 Page 9 of 18

2020*. President Trump declared a State of Emergency for the Nation on March 13, 20205, The
town of Butner, North Carolina issued a state of emergency declaration on March 23, 2020 in
response to the COVID-19 pandemic’.

As of today’s date, there are 2,870 positive cases in North Carolina with 33 deaths’. A
team of epidemiologists and data scientists from North Carolina’s top universities and research
institutions has now released new models forecasting a large spike in COVID-19 cases across the
state with the three independent models using composite estimates indicating roughly 750,000
people being infected by the novel coronavirus in the State by June 1, 2020.° Likewise, these
models also show North Carolina’s hospitals will become overwhelmed by COVID-19 in the

absence of social distancing measures’.

The CDC has now recommended that “for the next 8 weeks, organizers cancel or
postpone in-person events that consist of 50 people or more throughout the U.S.”!° With
confirmed cases in North Carolina that indicate accelerating community spread, every necessary
action to protect vulnerable individuals as well as the community at large must be taken. This
mandates following the CDC’s guidance that individuals at higher risk of contracting COVID-19
take immediate preventative actions including avoiding crowded areas and staying home as
much as possible. This includes, without limitation, individuals with chronic medical conditions
such as Gerard Scparta. As Mr. Scparta’s physician has confirmed in the enclosed letter, he
suffers from high blood pressure — a condition which we are advised necessitated the BOP’s
incorporation of two additional medications into his regimen in the last week.

It is axiomatic that conditions at FCI Butner create an ideal environment for the
transmission of contagious disease!!. According to public health experts, incarcerated individuals
“are at special risk of infection, given their living situations,” and “may also be less able to
participate in proactive measures to keep themselves safe” making “infection control
challenging in these settings.”

 

4 Governor.nc.gov/news/governor-cooper-declares-state-emergency-respond-coronavirus-covid-
19

> Whitehouse. gov/presidential-actions/proclamation-declaring-national-emergency-concerning-
novel-coronavirus-disease-covid-19-outbreak.

6 Butnercreedmoornews.com/stories/granville-butner-creedmoor-under-state-of-
emergency,204439

7 Nedhhs.gov/divisions/public-health/covid19/covid-19-nc-case-count

8 Portcitydaily.com/local-news/2020/04/06/new-covid-19-model-750000-possible-cases-
restrictions-might-be-needed-for-two-months

° Abcl 1.com/coronavirus-nc-cases-covid-19/6081002/

!0 Interim Guidance for Coronavirus Disease 2019 (COVID-19)”, CDC (March 15, 2020) at
https://www.cdc.gov/coronavirus/2019-ncov/index.html.

'l Joseph A. Bick (2007). Infection Control in Jails and Prisons. Clinical Infectious Diseases
45(8):1047-1055, at https://doi.org/10.1086/521910.

'2 Achieving A Fair And Effective COVID-19 Response: An Open Letter to Vice-President
Mike Pence, and Other Federal, State, and Local Leaders from Public Health and Legal Experts
in the United States,” (March 2, 2020), at https://bit.ly/2W9V60S.
Case 1:18-cr-00578-AJN Document 51-2 Filed 04/08/20 Page 10 of 18

The current pandemic caused by the spread of COVID-19 gives rise to serious concerns
for individuals with chronic medical conditions such as Mr. Scparta inasmuch as COVID-19 not
only spreads “between people who are in close contact with one another (within about 6 feet)
through respiratory droplets produced when an infected person coughs or sneezes’ but also
through talking or merely breathing'*. Moreover, individuals who have contracted the virus may
not show symptoms for 10-12 days yet remain contagious during that time — able to infect others
with whom they interact. This asymptomatic transmission makes the COVID-19 virus
particularly dangerous as its carriers are often unaware of their own infection.

Furthermore, “coronavirus demonstrates high robustness and a strong capability to
survive outside the body and can remain infectious for up to 60 minutes after aerosolization.”
Thus, the rapid spread of COVID-19 can result from fomites (objects or material that are likely
to carry infections) such as food trays, bathroom taps and clothes!>.

The conditions for residents of Butner create a grave risk of exposure to COVID-19
inasmuch as the FCI houses 651 residents in close proximity to others, another 279 housed
nearby at the camp along with a corresponding number of staff members moving in and out of
both facilities on a daily basis as well as back and forth into the local community.

At FCI Butner Mr. Scparta is necessarily compelled to have close proximity interactions
with numerous residents as well as staff members on a daily basis, thereby increasing his risk of
being infected or infecting others if he were to become infected. As with all BOP facilities,
inmates are not provided access to alcohol-based hand sanitizer which is currently the most
effective way to kill the virus and sanitize hands and surfaces.

It is for this reason that we request Mr. Scparta be allowed to serve the remainder of his
sentence ending this year on home confinement. Home confinement promotes social distancing
which is the primary means to save lives by reducing transmission of this deadly pathogen. By
permitting Mr. Scparta to move to home confinement, the risk that he will get the virus from
other inmates — as well as the risk that other inmates might get it from him - will be entirely
eliminated.

It also bears emphasis that Mr. Scparta is a prime candidate for this type of placement
change. The instant offense to which he plead guilty was his first and only offense in his life.
Indeed, Scparta had been a decorated New York City Police Officer for over a decade. Of
additional relevance, he subsequently participated in rescue, recovery and cleanup operations at
the World Trade Center site throughout the month of September 2011.

Upon information and belief, Mr. Scparta has an unblemished record in prison. Prior to

 

'3 Coronavirus disease 2019 (COVID-19) and you”, CDC (March 15, 2020), at
https://www.cdce.gov/coro-navirus/2019-ncov/downloads/2019-ncov-factsheet.pdf

'4 Cnn.com/2020/04/02/health/aerosol-coronavirus-spread-white-house-letter/index.html

'5 Indirect Virus Transmission in Cluster of COVID-19 Cases, Wenzhou, China, 2020”,
Emerging Infectious Diseases, 3/12/20, Volume 26, Number 6-June 2020, CDC (March 15,
2020), at https://wwwnc.cdc.gov/eid/article/26/6/20-0412_article.
Case 1:18-cr-00578-AJN Document 51-2 Filed 04/08/20 Page 11 of 18

his current incarceration he spent over a year under the supervision of the Pretrial Services
Department without incident.

We respectfully submit that the totality of these circumstances reflect Mr. Scparta’s great
level of respect and responsibility which militates in favor of the requested housing adjustment.
Indeed, Mr. Scparta is willing to implement any additional measures deemed necessary to
reassure the Bureau of Prisons of his whereabouts and compliance with the remainder of his
sentence including wearing an ankle monitor at all times.

We believe that the requested relief represents an appropriate and humane approach to
dealing with a pandemic and national emergency of this magnitude. In the absence of same, Mr.
Scparta’s remaining eight months of BOP custody — which would have necessarily included
residency in a halfway house as well as a period home confinement — could potentially serve as
death sentence given the existence of his chronic health ailment.

Thank you for your time and consideration of this matter.

Respectfully Submitted,

Joseph Mure, Jr.
Joseph Mure, Jr., Esq.
 

Case 1:18-cr-00578-AJN Document 51-2 Filed 04/08/20 Page 12 of 18

   

= Sect YouHealthy, |. eye es
TAC FRUITY" | vicccicin ny ions, | STS

¥St MER” | Middistomn NY 105
Healthcare —

“wwwrerystalrunhesithes recom

04/06/2020

To Whom !t May Concern:
This letter is written at the request and with the permission of the patient, Gerard Scparta
. He is currently under my primary medical care. Given recent concerns with

-19 pandemic and due to his hypertension and other medical conditions, patient is at high
risk for COVID. :

if you require additional information piease contact the office.

Sincerely,

ra A, Nicoli MD
Case 1:18-cr-00578-AJN Document 51-2 Filed 04/08/20 Page 13 of 18

26 COURT STREET

SUITE 2601

BROOKLYN, NEW YORK 11242 THE LAW OFFICES OF
PHONE (718) 852-9100

FACSIMILE (748) 629-1359 JOSEPH MURE, JR

 

Fax

 

 

To: Elle Spear Fax: (919) 575-5023
From: Joseph Mure, Jr., Esq. Date: April 7, 2020
RE: Gerard Scparta Pages: 6

Inmate Register No. 85546-054

 

cc:

 

11 Urgent () ForReview ([)] Please Comment LC) Please Reply JC Please Recycle

 

Comments:

PLEASE FEEL FREE TO CONTACT ME AT ANY TIME ON MY
CELLPHONE AT 718 938 1666

Thank you for your consideration in this matter.

IRS CIRCULAR 230 DISCLOSURE: Pursuant to Treasury Regulations, any tax advice
contained in any facsimile communication is not intended or written to be used, and
cannot be used or relied upon by you or any other person, for the purpose of (i) avoiding
penalties under the Internal Revenue Code, or (ii) promoting, marketing or
recommending to another party any tax advice addressed therein.
Case 1:18-cr-00578-AJN Document 51-2 Filed 04/08/20 Page 14 of 18

JOSEPH MUREJR & ASSOCIATES
26 Court Street * Suite 2601 * Brooklyn, NY 11242 « 718.852.9100

April 6, 2020
FCI Butner Medium I

Old NC Highway 75

Butner, North Carolina 27509

VIA EMAIL (BUF/ExecAssistant@bop.gov)
VIA FACSIMILE (919) 575-2091

RE: Gerard Scparta
Inmate Register No. 85546-054

Dear Sir or Madam,
Please be advised our offices represent the above referenced inmate.

Gerard Scparta is currently serving the remainder of his sentence at FCI Butner Medium I
(“FCI Butner’’) and is scheduled for release from BOP custody later this year on December 28,
2020. Consistent with 18 USC § 3624(c)(2), Mr. Scparta is scheduled for a transfer to a halfway

house in the near future and then ultimately to a period of home confinement!.

We write to request an emergency housing adjustment for purposes of allowing Mr.
Scparta to serve the remainder of his sentence on home confinement in light of the significant
risk of COVID — 19 infection including its recent spread within federal and state prison facilities.

As of April 6, 2020, the new strain of coronavirus which causes COVID-19 has infected
over 1,309,439 people leading to at least 72,638 deaths worldwide with the United States now
leading the world with 347,003 confirmed cases and 10,335 deaths”.

On March 11, 2020, the World Health Organization officially classified COVID-19 as a
pandemic?. North Carolina Governor Roy Cooper declared a State of Emergency on March 10,

 

1 BOP policy requires prisoners to be placed “in home confinement for the shorter of 10 percent
of the term of imprisonment of that prisoner or 6 months.” see also BOP Operations
Memorandum 001-2019, “Home Confinement under the First Step Act”, 4/4/2019
(https://www.bop.gov/policy/om/001-2019.pdf).

? Foxnews.com (continuously updated).

3 WHO Characterizes COVID-19 as a Pandemic, World Health Organization (March 11, 2020)
at https://bit.ly/2W8dwpS.
Case 1:18-cr-00578-AJN Document 51-2 Filed 04/08/20 Page 15 of 18

2020*. President Trump declared a State of Emergency for the Nation on March 13, 2020°. The

town of Butner, North Carolina issued a state of emergency d i i
: y declaration on March 23, 2
response to the COVID-19 pandemic®. ~ mn

As of today’s date, there are 2,870 positive cases in North Carolina with 33 deaths’. A
team of epidemiologists and data scientists from North Carolina’s top universities and research
institutions has now released new models forecasting a large spike in COVID-19 cases across the
state with the three independent models using composite estimates indicating roughly 750,000
people being infected by the novel coronavirus in the State by June 1, 2020.8 Likewise, these

models also show North Carolina’s hospitals will become overwhelmed by COVID-19 in the
absence of social distancing measures’.

The CDC has now recommended that “for the next 8 weeks, organizers cancel or
postpone in-person events that consist of 50 people or more throughout the U.S.”'° With
confirmed cases in North Carolina that indicate accelerating community spread, every necessary
action to protect vulnerable individuals as well as the community at large must be taken. This
mandates following the CDC’s guidance that individuals at higher risk of contracting COVID-19
take immediate preventative actions including avoiding crowded areas and staying home as
much as possible. This includes, without limitation, individuals with chronic medical conditions
such as Gerard Scparta. As Mr. Scparta’s physician has confirmed in the enclosed letter, he
suffers from high blood pressure — a condition which we are advised necessitated the BOP’s
incorporation of two additional medications into his regimen in the last week.

It is axiomatic that conditions at FCI Butner create an ideal environment for the
transmission of contagious disease!!. According to public health experts, incarcerated individuals
“are at special risk of infection, given their living situations,” and “may also be less able to
participate in proactive measures to keep themselves safe” making “infection control
challenging in these settings.”'

 

‘ Governor.nc.gov/news/governor-cooper-declares-state-emergency-respond-coronavirus-covid-

19

Whitehouse. gov/presidential-actions/proclamation-declaring-national-emergency-concerning-
novel-coronavirus-disease-covid-19-outbreak.

6 Butnercreedmoornews.com/stories/granville-butner-creedmoor-under-state-of-
emergency,204439

7 Nedhhs.gov/divisions/public-health/covid19/covid-19-nc-case-count

8 Portcitydaily.com/local-news/2020/04/06/new-covid-19-model-750000-possible-cases-
restrictions-might-be-needed-for-two-months

9 Abcl 1.com/coronavirus-nc-cases-covid- 19/608 1002/

10 Interim Guidance for Coronavirus Disease 2019 (COVID-19)”, CDC (March 15, 2020) at
https://www.cdc.gov/coronavirus/2019-ncov/index.html.

\l Joseph A. Bick (2007). Infection Control in Jails and Prisons. Clinical Infectious Diseases
45(8):1047-1055, at https://doi.org/10.1086/521910.

'2 Achieving A Fair And Effective COVID-19 Response: An Open Letter to Vice-President
Mike Pence, and Other Federal, State, and Local Leaders from Public Health and Legal Experts
in the United States,” (March 2, 2020), at https://bit.ly/2 W9V60S.
Case 1:18-cr-00578-AJN Document 51-2 Filed 04/08/20 Page 16 of 18

The current pandemic caused by the spread of COVID-19 gives rise to serious concerns
for individuals with chronic medical conditions such as Mr. Scparta inasmuch as COVID-19 not
only spreads “between people who are in close contact with one another (within about 6 feet)
through respiratory droplets produced when an infected person coughs or sneezes”? but also
through talking or merely breathing'*. Moreover, individuals who have contracted the virus may
not show symptoms for 10-12 days yet remain contagious during that time — able to infect others
with whom they interact. This asymptomatic transmission makes the COVID-19 virus
particularly dangerous as its carriers are often unaware of their own infection.

Furthermore, “coronavirus demonstrates high robustness and a strong capability to
survive outside the body and can remain infectious for up to 60 minutes after aerosolization.”
Thus, the rapid spread of COVID-19 can result from fomites (objects or material that are likely
to carry infections) such as food trays, bathroom taps and clothes!>.

The conditions for residents of Butner create a grave risk of exposure to COVID-19
inasmuch as the FCI houses 651 residents in close proximity to others, another 279 housed
nearby at the camp along with a corresponding number of staff members moving in and out of
both facilities on a daily basis as well as back and forth into the local community.

At FCI Butner Mr. Scparta is necessarily compelled to have close proximity interactions
with numerous residents as well as staff members on a daily basis, thereby increasing his risk of
being infected or infecting others if he were to become infected. As with all BOP facilities,

inmates are not provided access to alcohol-based hand sanitizer which is currently the most
effective way to kill the virus and sanitize hands and surfaces.

It is for this reason that we request Mr. Scparta be allowed to serve the remainder of his
sentence ending this year on home confinement. Home confinement promotes social distancing
which is the primary means to save lives by reducing transmission of this deadly pathogen. By
permitting Mr. Scparta to move to home confinement, the risk that he will get the virus from
other inmates — as well as the risk that other inmates might get it from him - will be entirely
eliminated.

It also bears emphasis that Mr. Scparta is a prime candidate for this type of placement
change. The instant offense to which he plead guilty was his first and only offense in his life.
Indeed, Scparta had been a decorated New York City Police Officer for over a decade. Of
additional relevance, he subsequently participated in rescue, recovery and cleanup operations at
the World Trade Center site throughout the month of September 2011.

Upon information and belief, Mr. Scparta has an unblemished record in prison. Prior to

 

'3 Coronavirus disease 2019 (COVID-19) and you”, CDC (March 15, 2020), at
https://www.cde.gov/coro-navirus/2019-ncov/downloads/2019-ncov-factsheet.pdf

'4 Cnn.com/2020/04/02/health/aerosol-coronavirus-spread-white-house-letter/index.html

15 Indirect Virus Transmission in Cluster of COVID-19 Cases, Wenzhou, China, 2020”,
Emerging Infec—tious Diseases, 3/12/20, Volume 26, Number 6-June 2020, CDC (March 15,
2020), at https://wwwnc.cdc.gov/eid/article/26/6/20-0412_article.
Case 1:18-cr-00578-AJN Document 51-2 Filed 04/08/20 Page 17 of 18

his current incarceration he spent over a year under the supervision of the Pretrial Services
Department without incident.

We respectfully submit that the totality of these circumstances reflect Mr. Scparta’s great
level of respect and responsibility which militates in favor of the requested housing adjustment.
Indeed, Mr. Scparta is willing to implement any additional measures deemed necessary to
reassure the Bureau of Prisons of his whereabouts and compliance with the remainder of his
sentence including wearing an ankle monitor at all times.

We believe that the requested relief represents an appropriate and humane approach to
dealing with a pandemic and national emergency of this magnitude. In the absence of same, Mr.
Scparta’s remaining eight months of BOP custody — which would have necessarily included
residency in a halfway house as well as a period home confinement — could potentially serve as
death sentence given the existence of his chronic health ailment.

Thank you for your time and consideration of this matter.

Respectfully Submitted,

Joseph Mure, Jr.
Joseph Mure, Jr., Esq.
 

 

Case 1:18-cr-00578-AJN Document 51-2 Filed 04/08/20 Page 18 of 18

   

By nt You Healthy, 188 Cryseel Run Read i
| A "haa Run’ Midleton My i084) ee “tian
Healthcare } rstlranhesitheate com
04/06/2020

Ta Whom !t May Concern:
This letter is written at the request and with the permission of the patient, Gerard Scparta
. He is currently under my primary medical care. Given recent concerns with
-19 pandemic and due to his hypertension and other medical conditions, patient is at high
tisk for COVID. :

if you require additional information piease contact the office.

Sincerely,

ra A. Nicoll MD
